


Exhibit 10.27.13


THE MACERICH COMPANY
2014-2 LTIP UNIT
AWARD AGREEMENT




2014-2 LTIP UNIT AWARD AGREEMENT made as of the date set forth on Schedule A
hereto between The Macerich Company, a Maryland corporation (the “Company”), its
subsidiary The Macerich Partnership, L.P., a Delaware limited partnership and
the entity through which the Company conducts substantially all of its
operations (the “Partnership”), and the party listed on Schedule A (the
“Grantee”).


RECITALS


A.The Grantee is a key employee of the Company or one of its Subsidiaries or
affiliates and provides services to the Partnership.
B.    Pursuant to its Long-Term Incentive Plan (“LTIP”) the Company can award
units of limited partnership interest of the Partnership designated as “LTIP
Units” in the Partnership Agreement (as defined herein) under The Macerich
Company 2003 Equity Incentive Plan, as amended (the “2003 Plan”), to provide
certain key employees of the Company or its Subsidiaries and affiliates,
including the Grantee, in connection with their employment with the long-term
incentive compensation described in this Award Agreement (this “Agreement” or
“Award Agreement”), and thereby provide additional incentive for them to promote
the progress and success of the business of the Company and its Subsidiaries and
affiliates, including the Partnership, while increasing the total return to the
Company’s stockholders. 2014-2 LTIP Units (as defined herein) have been awarded
by the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) pursuant to authority delegated to it by the Board as set
forth in the Committee’s charter, including authority to make grants of equity
interests in the Partnership which may, under certain circumstances, become
exchangeable for shares of the Company’s Common Stock reserved for issuance
under the 2003 Plan, or any successor equity plan (as any such plan may be
amended, modified or supplemented from time to time, collectively the “Stock
Plan”)). This Agreement evidences an award to the Grantee under the LTIP (this
“Award”), which is subject to the terms and conditions set forth herein.
C.    The Grantee was selected by the Committee to receive this Award as one of
a select group of highly compensated or management employees who, through the
effective execution of their assigned duties and responsibilities, are in a
position to have a direct and measurable impact on the Company’s long-term
financial results. Effective as of the grant date specified in Schedule A
hereto, the Committee awarded to the Grantee the number of 2014-2 LTIP Units (as
defined herein) set forth in Schedule A and such number was determined in



--------------------------------------------------------------------------------




accordance with the vesting schedule of the Award 2014 LTIP Units (PB) and Award
2014 LTIP Units (PB-AT).
NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
1.Administration. The LTIP and all awards thereunder, including this Award,
shall be administered by the Committee, which in the administration of the LTIP
shall have all the powers and authority it has in the administration of the
Stock Plan, as set forth in the Stock Plan. The Committee may from time to time
adopt any rules or procedures it deems necessary or desirable for the proper and
efficient administration of the LTIP, consistent with the terms hereof and of
the Stock Plan. The Committee’s determinations and interpretations with respect
to the LTIP and this Agreement shall be final and binding on all parties.
2.    Definitions. Capitalized terms used herein without definitions shall have
the meanings given to those terms in the Stock Plan. In addition, as used
herein:
“Award 2014 LTIP Units (PB)” means the LTIP Units granted by the Committee to
the Grantee on January 1, 2014.
“Award 2014 LTIP Units (PB-AT)” means the LTIP Units granted by the Committee to
the Grantee on January 1, 2014 which include an absolute 3% total return
threshold.
“Award 2014-2 LTIP Units” has the meaning set forth in Section 3.
“Change of Control” means any of the following:
(a)    The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate of the Company or successor or (iv) any acquisition by any entity
pursuant to a transaction that complies with (c)(i), (c)(ii) and (c)(iii) below;
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption



--------------------------------------------------------------------------------




of office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (“Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (ii) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
20% existed prior to the Business Combination, and (iii) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share, either currently existing or authorized hereafter.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (a) if the security is then listed on a national stock exchange,
the fair market value of such security on any date shall be the closing sales
price per Share on the principal national stock exchange on which the security
is listed on



--------------------------------------------------------------------------------




such date (or, if such date is not a trading date on which there was a sale of
such security on such exchange, the last preceding date on which there was a
sale of such security on such exchange), (b) if the security is not then listed
on a national stock exchange but is then traded on an over-the-counter market,
the fair market value of such security on any date shall be the average of the
closing bid and asked prices for such security in the principal over-the-counter
market on which such security is traded on such date (or, if such date is not a
trading date on which there was a sale of such security on such market, for the
last preceding date on which there was a sale of such security in such market),
or (c) if the security is not then listed on a national stock exchange or traded
on an over-the-counter market, the fair market value of such security on any
date shall be such value as the Committee in its discretion may in good faith
determine; provided that, where Shares are so listed or traded, the Committee
may make such discretionary determinations where Shares have not been traded for
10 trading days.
“2014-2 LTIP Units” means units of limited partnership interest of the
Partnership designated as “LTIP Units” in the Partnership Agreement awarded
pursuant to this Agreement under the LTIP having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption set forth in the Partnership Agreement.
“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of March 16, 1994, among the Company, as
general partner, and the limited partners who are parties thereto, as amended
from time to time.
“Performance Period” means, the period commencing on (and including) January 1,
2014 and concluding on (and including) December 31, 2014.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or "group" (as defined in the Exchange Act).
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then in effect between the Grantee, on the one hand, and
the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.
“Share” means a share of Common Stock, subject to adjustments pursuant to
Section 6.2 of the 2003 Plan.
“Share Price” means, as of a particular date, the arithmetic mean of the Fair
Market Value of one Share over the ten (10) consecutive trading days prior to,
and including, such date (or, if such date is not a trading day, the most recent
trading day immediately preceding such date).
“Units” means Partnership Units (as defined in the Partnership Agreement) that
are outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for Partnership Units.
3.    Award of 2014-2 LTIP Units.



--------------------------------------------------------------------------------




On the terms and conditions set forth in this Agreement, as well as the terms
and conditions of the Stock Plan, the Grantee is hereby granted this Award
consisting of the number of 2014-2 LTIP Units set forth on Schedule A hereto,
which is incorporated herein by reference and represents 2014-2 LTIP Units (PB)
and 2014-2 LTIP Units (PB-AT) (collectively, the “Award 2014-2 LTIP Units”).
Award 2014-2 LTIP Units shall constitute and be treated as the property of the
Grantee as of the grant date, subject to the terms of this Agreement and the
Partnership Agreement.
4.    Grantee’s Service Agreement Relationship.
(a)    If the Grantee is a party to a Service Agreement, the provisions of
Section 4(b) below shall govern Grantee’s Award 2014-2 LTIP Units exclusively in
the event of a Change of Control, unless the Service Agreement contains
provisions that expressly refer to this Section 4 and provides that those
provisions of the Service Agreement shall instead govern with regard to the
Grantee’s Award 2014-2 LTIP Units.
(b)    To the extent that the Grantee’s Service Agreement entitles the Grantee
to receive any severance payments, or any other similar term used in the
Grantee’s Service Agreement, from the Company in case of a termination of the
Grantee’s employment following a Change of Control or a similar event (“Change
of Control Benefits”), then for purposes of calculating the Grantee’s
entitlement to such Change of Control Benefits, the Award 2014-2 LTIP Units
shall be included as part of the Grantee’s bonus amount, or any other similar
term used in the Grantee’s Service Agreement, for the Performance Period. The
value of the Award 2014-2 LTIP Units for purposes of determining such bonus
amount shall be calculated by multiplying the Share Price as of the end of the
Performance Period by the number of Award 2014-2 LTIP Units.
5.    Payments by Award Recipients. No amount shall be payable to the Company or
the Partnership by the Grantee at any time in respect of this Award.
6.    Distributions. Distributions on Award 2014-2 LTIP Units will be paid in
accordance with the Partnership Agreement as modified hereby as follows:
(a)    A payment of cash shall be made to the Grantee as soon as practicable
after the time of issuance of Award 2014-2 LTIP Units in an amount equal to (i)
the total amount of all distributions (regular, special, extraordinary or
otherwise) paid with respect to one Unit between January 1, 2014 and December
31, 2014 multiplied by (ii) the number of Award 2014-2 LTIP Units issued.
(b)    The LTIP Unit Distribution Participation Date (as defined in the
Partnership Agreement) with respect to the Award 2014-2 LTIP Units shall be
December 31, 2014. The Award 2014-2 LTIP Units shall be entitled to receive the
full distribution payable on Units outstanding as of the record date next
following December 31, 2014, whether or not they will have been outstanding for
the whole period.



--------------------------------------------------------------------------------




7.    Restrictions on Transfer. None of the 2014-2 LTIP Units shall be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered (whether
voluntarily or involuntarily or by judgment, levy, attachment, garnishment or
other legal or equitable proceeding) (each such action a “Transfer”), or
redeemed in accordance with the Partnership Agreement (a) until after December
31, 2016 other than in connection with a Change of Control, and (b) unless such
Transfer is in compliance with all applicable securities laws (including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”)), and such Transfer is in accordance with the applicable terms and
conditions of the Partnership Agreement; provided that clause (a) above shall
not apply with respect to the conversion into Units of 2014-2 LTIP Units
(“Converted LTIP Units”) or with respect to any Transfer either of 2014-2 LTIP
Units or of Converted LTIP Units, so long as such Transfer is permitted under
the Partnership Agreement and is in connection with donative, estate or tax
planning by the Grantee; and provided, further, that the Transferee agrees in
writing with the Company and the Partnership not to make any further Transfer of
such 2014-2 LTIP Units Converted LTIP Units other than as permitted by this
Section 7. In connection with any Transfer of 2014-2 LTIP Units, the Partnership
may require the Grantee to provide an opinion of counsel, satisfactory to the
Partnership, that such Transfer is in compliance with all federal and state
securities laws (including, without limitation, the Securities Act). Any
attempted Transfer of 2014-2 LTIP Units not in accordance with the terms and
conditions of this Section 7 shall be null and void, and the Partnership shall
not reflect on its records any change in record ownership of any 2014-2 LTIP
Units as a result of any such Transfer, shall otherwise refuse to recognize any
such Transfer and shall not in any way give effect to any such Transfer of any
2014-2 LTIP Units. The restrictions on Transfer in this Section 7 shall not be
interpreted to prohibit the Grantee from designating one or more beneficiaries
to receive the Grantee’s LTIP Units or Converted LTIP Units that are payable in
the event of the Grantee’s death. Any such beneficiary designation shall be on a
form provided or approved by the Company.
8.    Changes in Capital Structure. Without duplication with the provisions of
Section 6.2 of the Stock Plan, if (a) the Company shall at any time be involved
in a merger, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or stock of the
Company, spin-off of a Subsidiary, business unit or significant portion of
assets or other fundamental transaction similar thereto, (b) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital structure of the Company shall occur, (c) any extraordinary dividend
or other distribution to holders of shares of Common Stock or Units other than
regular cash dividends shall be made, or (d) any other event shall occur that in
each case in the good faith judgment of the Committee necessitates action by way
of appropriate equitable adjustment in the terms of this Award, the LTIP or the
2014-2 LTIP Units, then the Committee shall take such action as it deems
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Award, the LTIP
and the terms of the 2014-2 LTIP Units prior to such event, including, without
limitation: (i) adjustments in the 2014-2 LTIP Units or other pertinent terms of
this Award; and (ii) substitution of other awards under the Stock Plan or
otherwise. The Grantee shall have the right to vote the 2014-2 LTIP Units if and
when voting is allowed under the Partnership Agreement.



--------------------------------------------------------------------------------




9.    Miscellaneous.
(a)    Amendments; Modifications. This Agreement may be amended or modified only
with the consent of the Company and the Partnership; provided that any such
amendment or modification materially and adversely affecting the rights of the
Grantee hereunder must be consented to by the Grantee to be effective as against
him; and provided, further, that the Grantee acknowledges that the Stock Plan
may be amended or discontinued in accordance with Section 6.6 thereof and that
this Agreement may be amended or canceled by the Committee, on behalf of the
Company and the Partnership, for the purpose of satisfying changes in law or for
any other lawful purpose, so long as no such action shall impair the Grantee’s
rights under this Agreement without the Grantee’s written consent.
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company to correct any errors or ambiguities in this Agreement
and/or to make such changes that do not materially adversely affect the
Grantee’s rights hereunder. No promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by the parties which are not set forth expressly in this Agreement.
This grant shall in no way affect the Grantee’s participation or benefits under
any other plan or benefit program maintained or provided by the Company.
(b)    Incorporation of Stock Plan; Committee Determinations. The provisions of
the Stock Plan are hereby incorporated by reference as if set forth herein. In
the event of a conflict between this Agreement and the Stock Plan, this
Agreement shall be controlling and determinative. The Committee will make the
determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications.
(c)    Status as a Partner. As of the grant date set forth on Schedule A, the
Grantee shall be admitted as a partner of the Partnership with beneficial
ownership of the number of Award 2014-2 LTIP Units issued to the Grantee as of
such date pursuant to Section 3 hereof by: (A) signing and delivering to the
Partnership a copy of this Agreement; and (B) signing, as a Limited Partner, and
delivering to the Partnership a counterpart signature page to the Partnership
Agreement (attached hereto as Exhibit A). The Partnership records shall reflect
the issuance to the Grantee of Award 2014-2 LTIP Units pursuant to Section 3
hereof, if any, whereupon the Grantee shall have all the rights of a Limited
Partner of the Partnership with respect to the total number of 2014-2 LTIP Units
then held by the Grantee, as set forth in the Partnership Agreement, subject,
however, to the restrictions and conditions specified herein and in the
Partnership Agreement.
(d)    Status of 2014-2 LTIP Units under the Stock Plan. Insofar as the LTIP has
been established as an incentive program of the Company and the Partnership, the
2014-2 LTIP Units are both issued as equity securities of the Partnership and
granted as awards under the Stock Plan. The Company will have the right at its
option, as set forth in the Partnership Agreement, to issue shares of Common
Stock in exchange for Units into which 2014-2 LTIP Units may have been converted
pursuant to the Partnership Agreement, subject to certain



--------------------------------------------------------------------------------




limitations set forth in the Partnership Agreement, and such shares of Common
Stock, if issued, will be issued under the Stock Plan. The Grantee must be
eligible to receive the 2014-2 LTIP Units in compliance with applicable federal
and state securities laws and to that effect is required to complete, execute
and deliver certain covenants, representations and warranties (attached as
Exhibit B). The Grantee acknowledges that the Grantee will have no right to
approve or disapprove such determination by the Committee.
(e)    Legend. The records of the Partnership evidencing the 2014-2 LTIP Units
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such 2014-2 LTIP Units are subject to
restrictions as set forth herein, in the Stock Plan and in the Partnership
Agreement.
(f)    Compliance With Securities Laws. The Partnership and the Grantee will
make reasonable efforts to comply with all applicable securities laws. In
addition, notwithstanding any provision of this Agreement to the contrary, no
2014-2 LTIP Units will be issued at a time that such issuance would result in a
violation of any such laws.
(g)    Investment Representations; Registration. The Grantee hereby makes the
covenants, representations and warranties and set forth on Exhibit B attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Agreement by the Grantee. The Partnership will
have no obligation to register under the Securities Act any 2014-2 LTIP Units or
any other securities issued pursuant to this Agreement or upon conversion or
exchange of 2014-2 LTIP Units. The Grantee agrees that any resale of the shares
of Common Stock received upon the exchange of Units into which 2014-2 LTIP Units
may be converted shall not occur during the “blackout periods” forbidding sales
of Company securities, as set forth in the then applicable Company employee
manual or insider trading policy. In addition, any resale shall be made in
compliance with the registration requirements of the Securities Act or an
applicable exemption therefrom, including, without limitation, the exemption
provided by Rule 144 promulgated thereunder (or any successor rule).
(h)    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
(i)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such state.
(j)    No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any affiliate is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee, consultant or advisor
and this Agreement shall



--------------------------------------------------------------------------------




not interfere in any way with the right of the Company or any affiliate to
terminate the Grantee’s service relationship at any time.
(k)    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice to be
given the Grantee shall be addressed to the Grantee at the Grantee’s address as
it appears on the employment records of the Company, or at such other address as
the Company or the Grantee may hereafter designate in writing to the other.
(l)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount. The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company and its affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.
(m)    Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
(n)     Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if each of the signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
(o)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.
(p)    409A. This Agreement shall be construed, administered and interpreted in
accordance with a good faith interpretation of Section 409A of the Code. Any
provision of this Agreement that is inconsistent with Section 409A of the Code,
or that may result in penalties under Section 409A of the Code, shall be
amended, in consultation with the Grantee and with the reasonable cooperation of
the Grantee and the Company, in the least restrictive manner necessary to (i)
exclude the 2014-2 LTIP Units from the definition of “deferred compensation”
within the meaning of such Section 409A or (ii) comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions,
in each case without diminution in the value of the benefits granted hereby to
the Grantee.
(q)    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the



--------------------------------------------------------------------------------




complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 31st day of December, 2014.


THE MACERICH COMPANY
                
By:                            
Thomas J. Leanse
Senior Executive Vice President, Chief
Legal Officer and Secretary






THE MACERICH PARTNERSHIP, L.P.


By:    The Macerich Company,
its general partner


By:                            
Thomas J. Leanse
Senior Executive Vice President, Chief
Legal Officer and Secretary




GRANTEE




                                        
Name







--------------------------------------------------------------------------------




EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Grantee, desiring to become one of the within named Limited Partners of The
Macerich Company, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Agreement of Limited Partnership, dated as of March
16, 1994, of The Macerich Partnership, L.P., as amended (the “Partnership
Agreement”). The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee:
1.    The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units. Without limitation of the foregoing, the
Limited Partner is deemed to have made all of the acknowledgements, waivers and
agreements set forth in Sections 10.6 and 13.11 of the Partnership Agreement.
2.    The Limited Partner hereby confirms that it is acquiring the Partnership
Units for its own account as principal, for investment and not with a view to
resale or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner may refuse to
transfer any Partnership Units as to which evidence of such registration or
exemption from registration satisfactory to the General Partner is not provided
to it, which evidence may include the requirement of a legal opinion regarding
the exemption from such registration. If the General Partner delivers to the
Limited Partner shares of common stock of the General Partner (“Common Shares”)
upon redemption of any Partnership Units, the Common Shares will be acquired for
the Limited Partner’s own account as principal, for investment and not with a
view to resale or distribution, and the Common Shares may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the General Partner with respect
to such Common Shares (which it has no obligation under the Partnership
Agreement to file) or that is exempt from the registration requirements of the
Securities Act and all applicable state and foreign securities laws, and the
General Partner may refuse to transfer any Common Shares as to which evidence of
such registration or exemption from such registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.
3.    The Limited Partner hereby affirms that it has appointed the General
Partner, any liquidator and authorized officers and attorneys-in-fact of each,
and each of those acting singly, in each case with full power of substitution,
as its true and lawful agent and attorney-in-fact, with full power and authority
in its name, place and stead, in accordance with Section 6.10 of the Partnership
Agreement, which section is hereby incorporated by reference. The foregoing
power

327985.1

--------------------------------------------------------------------------------




of attorney is hereby declared to be irrevocable and a power coupled with an
interest, and it shall survive and not be affected by the death, incompetency,
dissolution, disability, incapacity, bankruptcy or termination of the Limited
Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.
4.    The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (x) any amendment to the provisions of
Section 9.1 or the Redemption Rights Exhibit of the Partnership Agreement
intended to increase the waiting period between the delivery of a notice of
redemption and the redemption date to up to sixty (60) days or (y) any other
amendment to the Partnership Agreement intended to make the redemption and
transfer provisions, with respect to certain redemptions and transfers, more
similar to the provisions described in Treasury Regulations Section 1.7704‑1(f).
5.    The Limited Partner hereby appoints the General Partner, any Liquidator
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 4(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.
6.    The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (i) through a national, non-U.S., regional, local or other
securities exchange or (ii) an over-the-counter market (including an interdealer
quotation system that regularly disseminates firm buy or sell quotations by
identified brokers or dealers by electronic means or otherwise) or (iii) to or
through (a) a person, such as a broker or dealer, that makes a market in, or
regularly quotes prices for, interests in the Partnership or (b) a person that
regularly makes available to the public (including customers or subscribers) bid
or offer quotes with respect to any interests in the Partnership and stands
ready to effect transactions at the quoted prices for itself or on behalf of
others.
7.    The Limited Partner acknowledges that the General Partner shall be a third
party beneficiary of the representations, covenants and agreements set forth in
Sections 4 and 5 hereof. The Limited Partner agrees that it will transfer,
whether by assignment or otherwise, Partnership Units only to the General
Partner or to transferees that provide the Partnership and the General Partner
with the representations and covenants set forth in Sections 4 and 5 hereof.


--------------------------------------------------------------------------------




8.    This Acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.


Signature Line for Limited Partner:





Name: ______________________
Date: December 31, 2014
Address of Limited Partner:
_________________________
__________________________







--------------------------------------------------------------------------------




EXHIBIT B
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Grantee hereby represents, warrants and covenants as follows:
(a)The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)    The Company’s latest Annual Report to Stockholders;
(ii)    The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(iii)    The Company’s Report on Form 10-K for the fiscal year most recently
ended;
(iv)    The Company’s Form 10-Q, if any, for the most recently ended quarter
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iii) above;
(v)    Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the end of the fiscal year most recently ended for which a Form 10-K has been
filed by the Company;
(vi)    The Partnership Agreement;
(vii)    The Stock Plan; and
(viii)    The Company’s Articles of Amendment and Restatement, as amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of 2014-2 LTIP Units shall not constitute an offer of 2014-2 LTIP Units until
such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him
with respect to the grant to him of 2014-2 LTIP Units, the potential conversion
of 2014-2 LTIP Units into units of limited partnership of the Partnership
(“Common Units”) and the potential redemption of such Common Units for shares
the Company’s common stock (“REIT Shares”), has such knowledge, sophistication
and experience in financial and business matters and in making investment
decisions of this type that the Grantee (I) is capable of evaluating the merits
and risks of an investment in the Partnership and potential investment in the
Company and of making an informed investment decision, (II) is capable of
protecting his own interest or has engaged representatives or advisors to assist
him in protecting his interests, and (III) is capable of bearing the economic
risk of such investment.


--------------------------------------------------------------------------------




(ii)    The Grantee, after due inquiry, hereby certifies that for purposes of
Rule 506(d) and Rule 506(e) of the Securities Act, he is not subject to any
felony or misdemeanor conviction related to any securities matter; any federal
or state order, judgment, decree or injunction related to any securities,
insurance, banking or U.S. Postal Service matter; any SEC disciplinary or cease
and desist order; or any suspension, expulsion or bar related to a registered
national securities exchange, national or affiliated securities association or
member thereof, whether it occurred or was issued before, on or after September
23, 2013, and agrees that he will notify the Company immediately upon becoming
aware that the foregoing is not, or is no longer, complete and accurate in every
material respect, including as a result of events occurring after the date
hereof.
(iii)    The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of 2014-2 LTIP
Units may become subject, to his particular situation; (B) the Grantee has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective employees, agents, consultants or advisors, in their
capacity as such; (C) the Grantee provides services to the Partnership on a
regular basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Partnership,
as the Grantee believes to be necessary and appropriate to make an informed
decision to accept the award of 2014-2 LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Grantee has been
given the opportunity to make a thorough investigation of matters relevant to
the 2014-2 LTIP Units and has been furnished with, and has reviewed and
understands, materials relating to the Partnership and the Company and their
respective activities (including, but not limited to, the Background Documents).
The Grantee has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Grantee to verify the accuracy of information conveyed to the
Grantee. The Grantee confirms that all documents, records, and books pertaining
to his receipt of 2014-2 LTIP Units which were requested by the Grantee have
been made available or delivered to the Grantee. The Grantee has had an
opportunity to ask questions of and receive answers from the Partnership and the
Company, or from a person or persons acting on their behalf, concerning the
terms and conditions of the 2014-2 LTIP Units. The Grantee has relied upon, and
is making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company.
(iv)    The 2014-2 LTIP Units to be issued, the Common Units issuable upon
conversion of the 2014-2 LTIP Units and any REIT Shares issued in connection
with the redemption of any such Common Units will be acquired for the account of
the Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the 2014-2 LTIP Units, the Stock Plan, the
agreement of limited partnership of the Partnership, the articles of
organization of the Company, as amended, and the Award Agreement) at all times
to sell or otherwise dispose of all or any part of his 2014-2 LTIP Units, Common
Units or REIT Shares in compliance with the Securities Act, and applicable state
securities laws, and subject, nevertheless, to the disposition of his assets
being at all times within his control.


--------------------------------------------------------------------------------




(v)    The Grantee acknowledges that (A) neither the 2014-2 LTIP Units to be
issued, nor the Common Units issuable upon conversion of the 2014-2 LTIP Units,
have been registered under the Securities Act or state securities laws by reason
of a specific exemption or exemptions from registration under the Securities Act
and applicable state securities laws and, if such 2014-2 LTIP Units or Common
Units are represented by certificates, such certificates will bear a legend to
such effect, (B) the reliance by the Partnership and the Company on such
exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Grantee contained herein, (C) such 2014-2
LTIP Units or Common Units, therefore, cannot be resold unless registered under
the Securities Act and applicable state securities laws, or unless an exemption
from registration is available, (D) there is no public market for such 2014-2
LTIP Units and Common Units and (E) neither the Partnership nor the Company has
any obligation or intention to register such 2014-2 LTIP Units or the Common
Units issuable upon conversion of the 2014-2 LTIP Units under the Securities Act
or any state securities laws or to take any action that would make available any
exemption from the registration requirements of such laws, except, that, upon
the redemption of the Common Units for REIT Shares, the Company may issue such
REIT Shares under the Stock Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Grantee is
eligible to receive such REIT Shares under the Stock Plan at the time of such
issuance, (II) the Company has filed a Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such REIT Shares
and (III) such Form S-8 is effective at the time of the issuance of such REIT
Shares. The Grantee hereby acknowledges that because of the restrictions on
transfer or assignment of such 2014-2 LTIP Units acquired hereby and the Common
Units issuable upon conversion of the 2014-2 LTIP Units which are set forth in
the Partnership Agreement or this Agreement, the Grantee may have to bear the
economic risk of his ownership of the 2014-2 LTIP Units acquired hereby and the
Common Units issuable upon conversion of the 2014-2 LTIP Units for an indefinite
period of time.
(vi)    The Grantee has determined that the 2014-2 LTIP Units are a suitable
investment for the Grantee.
(vii)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, stockholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the 2014-2 LTIP Units except the
information specified in paragraph (b) above.
(c)    So long as the Grantee holds any 2014-2 LTIP Units, the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of 2014-2 LTIP Units as the Partnership may
deem reasonably necessary to ascertain and to establish compliance with
provisions of the Code, applicable to the Partnership or to comply with
requirements of any other appropriate taxing authority.
(d)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.


--------------------------------------------------------------------------------




SCHEDULE A TO 2014-2 LTIP UNIT AWARD AGREEMENT


Date of Award Agreement:
December 31, 2014
Name of Grantee:
 
Grant Date:
December 31, 2014
Number of Award 2014-2 LTIP Units (PB) Subject to Grant:
 
Number of Award 2014-2 LTIP Units (PB-AT) Subject to Grant:
 
Total Number of Award 2014-2 LTIP Units Subject to Grant:
 































Initials of Company representative: _________
Initials of Grantee: _________
